DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-15 and new claims 18-28 in the reply filed on 08/03/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 15, 18-19, and 24-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 20110087279 A1).
Regarding claim 10, Shah et al. discloses an anvil and wound protector assembly (fig. 1) comprising: an anvil assembly including a center rod (21) and an anvil head (23), the center rod having a distal portion and a proximal portion, the anvil head being supported on the distal portion of the center rod (fig. 1) and including a distal face (top) and a proximally facing anvil surface (24); and 
a wound protector having a tubular body (52), the tubular body having a first end portion secured to the proximally facing anvil surface and a second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (wound protector is slid on and can be partially slid on to have second end portion positioned distally); and at least one tether (30/31/50/53)  having a first end secured to the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly (figs. 2-5) and a second end attached to the distal face of the anvil head (tethers 30/31/50/53 wrap around the anvil on all sides), the first end of the at least one tether forming a loop (loops shown on both ends, figs. 2-5 and in fig. 1 the loop portions 31/30 shown securing to the cartridge/anvil) that secures  the second end portion of the tubular body closed (knot 54 secures the suture(s) and closes the 52 around the cartridge/anvil [0025-334]).
Regarding claim 19, Shah et al. discloses an anvil and wound protector assembly (fig. 1) comprising: an anvil assembly including a center rod (21) and an anvil head (23), the center rod having a distal portion and a proximal portion, the anvil head being supported on the distal portion of the center rod (fig. 1) and including a distal face (top) and a proximally facing anvil surface (24); and 
a wound protector having a tubular body (52), the tubular body having a first end portion and a second end portion, the first end portion defining an opening and being secured to the proximally facing anvil surface (figs. 1-5), and the second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (wound protector is slid on and can be partially slid on to have second end portion positioned distally); and a tether (30/31/50/53) having a first end portion and a second end portion, the first end portion of the tether disposed about the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly, the second end portion of the tether attached to the distal face of the anvil head (tethers 30/31/50/53 wrap around the anvil on all sides), wherein the first end portion of the tether forms a loop (loops shown on both ends, figs. 2-5 and in fig. 1 the loop portions 31/30 shown securing to the cartridge/anvil) that closes the opening of the second end portion of the tubular body of the wound protector (knot 54 secures the suture(s) and closes the 52 around the cartridge/anvil [0025-334]).
Regarding claims 15 and 25-27, Shah et al. discloses the at least one tether includes two tethers (30/31/50/53) wherein the first end portions of the first and second tethers secured to the second end portion of the wound protector at spaced locations wherein the second end portions of the first and second tethers are secured to the distal face of the anvil head (knot 54 secures the suture(s) that wrap around different locations and criss-cross around the cartridge/anvil [0025-334]).
Regarding claims 18 and 24, Shah et al. discloses the wound protector has two tethers (30/31/50/53) and the loop intersects the second end portion of the tubular body of the wound protector (loops shown on both ends, figs. 2-5 and in fig. 1 the loop portions 31/30 shown securing to the cartridge/anvil).
Regarding claim 28, Shah et al. discloses the anvil and wound protector assembly are adapted to be coupled to a circular stapling device (wound protector is “adapted” to be “coupled” to a circular stapling device or any other shaped stapling device and Shah et al. discloses the anvil/cartridge shapes can vary [0020, 0029, 0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 20-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20110087279 A1) in view of Carter et al. (US 20130153634 A1).
Regarding claims 11-12 and 20-21, Shah et al. teaches the wound protector has two tethers (30/31/50/53) and Shah et al. teaches the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive [0028, 0035, and 46] but fails to disclose the first end portion of the tubular body of the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive. 
Carter et al. teaches the first end portion of a tubular body of a wound protector (300/400/600/700/800/900) is secured to the proximally facing surface with using an adhesive, [0078] wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive and (hook/loop fasteners or tape, adhesives 620/630a/b, ([0014-0016, 0074-0087], claim 14, figs. 11-26).
Given the suggestion and teachings of Shah et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end portion of the tubular body of the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive for improved securing of the wound protector to a surgical stapler taught by Carter et al.
Regarding claims 13-14 and 22-23, Shah et al. discloses the wound protector has two tethers (30/31/50/53) and teaches using hooks [0024] but fails to explicitly disclose the second end of the at least one tether is tied to the distal face of the anvil head, wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook. 
Carter et al. teaches having a first end of at least one tether (315/430 and/or 830/930) includes a loop that intersects the second end portion of the tubular body of the wound protector ([0016, 0075-0087], claim 12, figs. 11-16 and 23-26) and wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook (hook/loop fasteners 620/630a/b, figs. 17-22).
Given the suggestion and teachings of Shah et al. to have the wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second end of the at least one tether to be tied to the distal face of the anvil head, wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook for improved securing of the wound protector to a surgical stapler taught by Carter et al.

Claims 10, 15, 19, and 25-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativ et al. (US 20180085124 A1) in view of Casasanta et al. (US 9010608 B2) in view of Shah et al. (US 20110087279 A1) and further in view of Pavcnik et al. (US 20080215087 A1). 
Regarding claim 10, Nativ et al. discloses anvil (1000, figs. 1 and 9) and wound protector assembly (240) comprising: an anvil assembly including a center rod (1040) and an anvil head (figs. 1 and 9), the center rod having a distal portion and a proximal portion, the anvil head being supported on the distal portion of the center rod and including a distal face and a proximally facing anvil surface ([0045-0064], figs. 1 and 9); and 
a wound protector (240) having a tubular body, the tubular body having a first end portion secured to the proximally facing anvil surface [0057] and a second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (figs. 4-9); and 
at least one tether (211, [0055], figs. 5 and 9) having a first end secured to the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly and a second end attached to the distal face of the anvil head ([0055], figs. 5-9) and Nativ et al. also teaches the fixation strips 211/212 and end portions (213) secured the distal face (1003) of the anvil (slots/openings, fig. 9 retainer rings figs. 11-14) to be attached around the anvil and onto the anvil ([0055-0069], figs. 5-14).
Nativ et al. fails to explicitly disclose the first end of the at least one tether forming a loop that secures the second end portion of the tubular body closed.
Casasanta et al. teaches having a second end of a wrapping tubular wound protector (260) closed at a position distally of a distal face of a cartridge assembly for additional protection (col. 9, lines 50-62, fig. 9).
Shah et al. teaches a similar wrapping tubular sleeve (52) having at least one tether (31/50/53) having a first end secured to a second end portion (figs. 1-5) of a tubular body (52) at a position distally of the distal face (distal face tube and anvil/cartridge has suture wrapped there around) and a second end attached to the distal face (figs. 1-5), the first end of the at least one tether forming a loop (loops shown on both ends, figs. 2-5 and in fig. 1 the loop portions 31/30 shown securing to the cartridge/anvil) that secures the second end portion of the tubular body closed (knot 54 secures the suture(s) and closes the 52 around the cartridge/anvil [0025-334]).
Pavcnik et al. also teaches having a tubular roll (11) having a tether (24) forming a loop (fig. 3) that secures the first and second end portions of the tubular body closed around a catheter (29) of an introducer (27 [0046-0047], figs. 1-5).
Given the suggestion and teachings of Nativ et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end of the at least one tether forming a loop that secures the second end portion of the tubular body closed for improved closing of a wrapped member, better securing of the wound protector to a surgical stapler, and/or for additional protection as taught by Casasanta et al., Shah et al. and Pavcnik et al.
Regarding claims 19 and 28, Nativ et al. discloses anvil (1000, figs. 1 and 9) and wound protector assembly (240) comprising: an anvil assembly including a center rod (1040) and an anvil head (figs. 1 and 9), the center rod having a distal portion and a proximal portion, the anvil head being supported on the distal portion of the center rod and including a distal face and a proximally facing anvil surface ([0045-0064], figs. 1 and 9); and 
a wound protector (200/240) having a tubular body, the tubular body having a first end portion and a second end portion, the first end portion defining an opening and being secured to the proximally facing anvil surface, and the second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (figs. 4-9); wherein the anvil and wound protector assembly are adapted to be coupled to a circular stapling device (figs. 1-12); and 
a tether (211, [0055], figs. 5 and 9) having a first end portion and a second end portion, the first end portion of the tether disposed about the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly, the second end portion of the tether attached to the distal face of the anvil head, wherein the first end portion of the tether closes the opening of the first end portion of the tubular body of the wound protector  ([0051-0064, 0071-0072], figs. 4-9 and 12). Nativ et al. also teaches the fixation strips 211/212 and end portions (213) secured the distal face (1003) of the anvil (slots/openings, fig. 9 retainer rings figs. 11-14) to be attached around the anvil and onto the anvil ([0055-0069], figs. 5-14).
Nativ et al. fails to explicitly disclose the first end portion of the tether forms a loop that closes the opening of the second end portion of the tubular body of the wound protector.
Casasanta et al. teaches wrapping a second end of a wrapping type tubular wound protector (260) closed at a position distally of a distal face of a cartridge assembly for additional protection (col. 9, lines 50-62, fig. 9).
Shah et al. teaches a similar wrapping tubular sleeve (52) having at least one tether (31/50/53) having a first end secured to a second end portion (figs. 1-5) of a tubular body (52) at a position distally of the distal face (distal face tube and anvil/cartridge has suture wrapped there around) and a second end attached to the distal face (figs. 1-5), the first end of the at least one tether forming a loop (loops shown on both ends, figs. 2-5 and in fig. 1 the loop portions 31/30 shown securing to the cartridge/anvil) that closes the opening of the second end portion of the tubular body of the wound protector (knot 54 secures the suture(s) and closes the 52 around the cartridge/anvil [0025-334]).
Pavcnik et al. also teaches having a tubular roll (11) having a tether (24) forming a loop (fig. 3) that closes the opening of the second end portion of the tubular body of the wound protector and secures the first and second end portions of the tubular body closed around a catheter (29) of an introducer (27 [0046-0047], figs. 1-5).
Given the suggestion and teachings of Nativ et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end portion of the tether forms a loop that closes the opening of the second end portion of the tubular body of the wound protector for improved closing of a wrapped member, better securing of the wound protector to a surgical stapler, and/or for additional protection as taught by Casasanta et al., Shah et al. and Pavcnik et al.
Regarding claims 15 and 25-27, Nativ et al. discloses the at least one tether includes two tethers wherein the first end portions of the first and second tethers secured to the second end portion of the wound protector at spaced locations wherein the second end portions of the first and second tethers are secured to the distal face of the anvil head ([0055], figs. 5 and 9).

Claims 11-14, 18, and 20-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativ et al. (US 20180085124 A1) in view of Casasanta et al. (US 9010608 B2) in view of Shah et al. (US 20110087279 A1) in view of Pavcnik et al. (US 20080215087 A1) and further in view of Carter et al. (US 20130153634 A1).
Regarding claims 11-12 and 20-21, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the first end portion of the tubular body of the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive. 
Shah et al. teaches the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive [0028, 0035, and 46]. 
Carter et al. teaches the first end portion of a tubular body of a wound protector (300/400/600/700/800/900) is secured to the proximally facing surface with using an adhesive, [0078] wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive and (hook/loop fasteners or tape, adhesives 620/630a/b, ([0014-0016, 0074-0087], claim 14, figs. 11-26).
Given the suggestion and teachings of Nativ et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end portion of the tubular body of the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive for improved securing of the wound protector to a surgical stapler taught by Shah et al. and Carter et al.
Regarding claims 13-14 and 22-23, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the second end of the at least one tether is tied to the distal face of the anvil head, wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook. 
Shah et al. teaches using hooks [0024].
Carter et al. teaches having a first end of at least one tether (315/430 and/or 830/930) includes a loop that intersects the second end portion of the tubular body of the wound protector ([0016, 0075-0087], claim 12, figs. 11-16 and 23-26) and wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook (hook/loop fasteners 620/630a/b, figs. 17-22).
Given the suggestion and teachings of Nativ et al. to have the wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second end of the at least one tether to be tied to the distal face of the anvil head, wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook for improved securing of the wound protector to a surgical stapler taught by Shah et al. and Carter et al.
Regarding claims 18 and 24, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the loop intersects the second end portion of the tubular body of the wound protector. 
Shah et al. teaches the loop intersects the second end portion of the tubular body of the wound protector (loops shown on both ends, figs. 2-5 and in fig. 1 the loop portions 31/30 shown securing to the cartridge/anvil).
Carter et al. teaches having a first end of at least one tether (315/430 and/or 830/930) includes a loop that intersects the second end portion of the tubular body of the wound protector ([0016, 0075-0087], claim 12, figs. 11-16 and 23-26).
Given the suggestion and teachings of Nativ et al. to have the wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end of the at least one tether include a loop that intersects the second end portion of the tubular body of the wound protector for improved securing of the wound protector to a surgical stapler taught by Carter et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15 and 18-28 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731